Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquiring module configured to…” and “a determining module configured to…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2011/0228962).
6. 	Regarding claim 1, a method for human-machine interaction, applied to a terminal (Figure 1, 4B, para 30-31 – note the computer system which sends output to the display and speakers), the method comprising acquiring an audio signal (abstract, para 12  – note how the speakers receive audio signal input from an audio source.  See also para 41, 64 and note the audio signal may also be received from a data stream or even inputted from a musical performance) and generating a tactile sensing signal and a visual sensing signal according to the audio signal (para 10, 27 for example show generating the tactile and visual sensing signals corresponding to the audio input.  See also para 28 which goes into further detail regarding the tactile and visual sensing signals 
7.	Regarding claim 2, generating a tactile sensing signal and a visual sensing signal according to the audio signal comprises: extracting feature information of the audio signal; and generating the tactile sensing signal and the visual sensing signal according to the feature information (para 10, 12, 35 – the visual display output vary in accordance with features of the audio signal.  Para 150-152 show how the tactile sensing signal varies in accordance with features of the audio signal).
8.	Regarding claim 3, the feature information comprises at least one of signal strength, frequency and amplitude (see again para 10, 12, 35 and note the how the visual display output and tactile signal vary in accordance with amplitude of the audio signal.  Para 150-152 also show how the tactile vibration varies according to frequency).   


10.	Regarding claim 5, Taylor shows prior to said determining an illuminating state of a light source according to the feature information: determining, according to the feature information, the light source is in a turned-on state (for example, para 43 shows that the display is accessed and available through the monitor unit.  Para 41 also shows the display determined as responsive).

11.	Regarding claim 6, said acquiring an audio signal comprises: acquiring a local audio signal (para 35 for example shows the audio signal may be live real-time music. Para 64 also shows how the audio signal may from a live performance).

12.	Regarding claim 7, said acquiring an audio signal comprises: receiving an audio signal sent by an external playback device (for example, para 35 shows the audio signal may be from a live real-time musical output, which is coming from some external playback device.  Para 64 also shows how the audio signal may come from a live performance played or an entertainment center played on a sound system which produces an audio stream).

13.	Regarding claim 8, Taylor shows an apparatus for human-machine interaction, comprising: an acquiring module configured to acquire an audio signal (abstract, para 12 – note how the speakers receive audio signal input from an audio source.  See also para 41, 64 and note the audio signal may also be received from a data stream or even inputted from a musical performance); and a determining module configured to generate a tactile sensing signal and a visual sensing signal according to the audio signal (para 10, 27 for example show generating the tactile and visual sensing signals corresponding to the audio input.  See also para 28 which goes into further detail regarding the tactile and visual sensing signals and para 37 which goes into further detail regarding the visual mapping), wherein the tactile sensing signal is associated with the visual sensing signal (para 30 shows how the tactile and visual sensing signals are synchronized), and wherein the tactile sensing signal is used for providing a tactile stimulus to a user (see para 54-55 which show the tactile stimulus to the user for example), and the visual sensing signal is used for providing a visual stimulus to the user (see para 43-46 show the visual effects on the display as stimulus to the user for example).

14.	Regarding claim 9, in addition to that mentioned for claim 1, Taylor shows a terminal comprising at least one processor and a memory communicatively connected with the at least one processor, wherein the memory stores an instruction executable by the at least one processor (see Figure 3 and para 30-31 which show the memory and processor which executes the instructions), and the instruction is executed by the at least one processor to cause the at least one processor to perform the method for human-machine interaction as described in claim 1 (see the rejection for claim 1 above).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174